DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Amendment was filed on November 5, 2020 in which claims 1 and 11 were amended, and claim 34 was cancelled.
Claims 1, 4, 6, 10, 11, 14, 16, 20, 23-25, and 27-33 are pending and under consideration, of which claims 1 and 11 are independent claims.  

Response to Arguments
Applicant’s arguments with respect to obviousness rejections under 35 USC § 103 of the independent claims 1 and 11 and related dependent claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 11, 14, 16, 20, 23, 24, 25, 27, 28, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication No. 2018/0071987 A1 to Tsumuraya et al. ("Tsumuraya"), in view of US Patent Publication No. 2017/0239720 to Levin et al. (“Levin”), in view of US Patent Publication No. 2018/0029127 A1 to Ng et al. (“Ng”), and further in view of US Patent Publication No. 2018/0154484 A1 to Hall (“Hall”).
Regarding independent claim 1, Tsumuraya teaches:
A computer-enabled device for dynamically creating or modifying at least a portion of an additive manufacturing build for making a part, Tsumuraya: Paragraph [0043] (FIG. 1 is a perspective view of this apparatus 1 for manufacturing a three dimensional shaped object (hereinafter termed the “manufacturing apparatus”)….This manufacturing apparatus 1 comprises an additive manufacturing unit 10, an inspecting unit 16, and a control device 17.) Tsumuraya: Paragraph [0069] (“(1) The Analysis Processing and the Decision Processing for the Outline of the Solidified Layer”, which reads on “a portion of an additive manufacturing build”.) [The object to be manufactured reads on “a part”.] said device comprising at least one processor in communication with at least one memory device, said device in direct or indirect communication with one or more additive manufacturing machines that use one or more build parameters, said device configured to:  Tsumuraya: Paragraph [0059] (A control device 17 comprises a CPU and ROM and RAM, controls various structural elements, and executes data processing of various types.) FIG. 1: (As shown in FIG. 1, the control device 17 is in communication with an additive manufacturing unit 10.) [FIG. 5 is a method executed by the manufacturing apparatus 1, which is a device including the control device 17 to build a 3D object or part through additive manufacturing from the additive manufacturing unit 10. The additive manufacturing unit 10 reads on the additive manufacturing machine in direct or indirect communication with the device (apparatus 1).).  The CPU of the control device 17 is a processor in communication with at least one memory device or storage unit 181. The manufacturing conditions read on the “use of one or more build parameters”.]
generate a model of a process for manufacturing the part based on pre-existing data about the part including a plurality of geometries of the part; Tsumuraya: Paragraph [0062] (“The path through which the laser beam is scanned (i.e. the scanning path) is set from sectional layer model information that is generated by the manufacturing apparatus 1 on the basis of the design information for the three dimensional shaped object that is to be manufactured, for example three dimensional shape data for the object being manufactured such as CAD data or STL (stereolithography) data or the like.”) Tsumuraya: Paragraph [0065] (The control device 17 receives data including outline shape data, surface shape data related to the surface shape of the solidified layer, and internal data related to the internal state of the solidified layer.) Tsumuraya: Paragraph [0070] (An analysis unit 171 compares the outline shape data outputted from an inspecting unit 16 with the design information.) [The design information of the outline shape data, the surface shape data, and the internal data read on the “pre-existing data about the part”. The shape of the object being built based on shape data reads on “including a plurality of geometries of the part”.] 
analyze a plurality of build information pertaining to the part, Tsumuraya: Paragraph [0065] (The control device 17 receives data including outline shape data, surface shape data related to the surface shape of the solidified layer, and internal data related to the internal state of the solidified layer.)  [The outline shape data, the surface shape data, and the internal data read on “a plurality of build information” pertaining to the object, which reads on “the part” to be build.] Tsumuraya: Paragraph [0059] [The analysis unit 171, which is part of the control device 17 as shown in FIG. 1, analyzes the plurality of build information of the object (“part”).] wherein a portion of the build information pertains to the pre-existing data about the part, wherein a portion of the build information pertains to data that is non-pre-existing data about the part, and…; Tsumuraya: Paragraph [0070] (An analysis unit 171 compares the outline shape data outputted from an inspecting unit 16 with the design information.) Tsumuraya: Paragraph [0075] (The analysis unit 171 compares the surface shape data outputted from the inspecting unit 16 with design information.) Tsumuraya: Paragraph [0089] (The analysis unit 171 compares the internal data outputted from the inspecting unit 16 with the design information.) [The design information of the outline shape data, the surface shape data, and the internal data read on the “pre-existing data about the part”.  The outline shape data, the surface shape data, and the internal data outputted from the inspecting unit 16 and received at the analysis unit 171 of the control device 17 read on the “non-pre-existing data about the part”.] 
...
during the build of the part in progress, assess whether one or more differences between the pre-existing data and the non-pre-existing data will result in a deviation from the part, the additive manufacturing build, or both; Tsumuraya: Paragraph [0065] (“…the decision unit 172 makes a decision as to whether to perform the forming of the next material layer and the manufacturing of the next solidified layer (i.e., forming and manufacturing of the next layer), to perform forming and manufacturing of the next layer after having performed correction processing upon this solidified layer, or to change the manufacturing conditions, or not to perform forming or manufacturing of the next layer (i.e. to terminate forming and manufacturing).”) Tsumuraya: Paragraph [0097] (In step S4 of the processing, the outline shape data, the surface shape data, and the internal data that have been detected are compared to the corresponding design information, to perform a decision of whether to form and manufacture a next layer.) [The comparison of step S4 reads on the one or more differences between the design information (“pre-existing data”) and the outline shape data, the surface shape data, and the internal data (“the non-pre-existing data”)]. Tsumuraya: Paragraph [0098] (In step S5, a decision is made as to whether it is possible to form and manufacture the next layer. In step S6, the comparison of step S4 is used to decide whether it is necessary to change the manufacturing conditions.)  [The decision made by the decision unit 172 as to whether to form the next layer of the object being built reads on “during the build of the part in progress”. The comparison in step S6 to determine whether the one or more differences will result in a deviation as the object is being built reads on “assess whether one or more differences between the pre-existing data and the non-pre-existing data will result in a deviation from the part, the additive manufacturing build, or both”.]
during the build of the part in progress, Tsumuraya: Paragraph [0065] [The change of the manufacturing conditions as the object is being built reads on “during the build of the part in progress”.] modify, one or more of the build parameters of the part, at least a portion of the additive manufacturing build, or a combination thereof, based on the assessment of the one more differences, while the part is being built by the one or more additive manufacturing machines,… Tsumuraya: Paragraph [0098] (“In step S8, a decision is made by the decision unit 172 as to whether or not it is necessary to change the manufacturing conditions. If it is decided that it is necessary to change the manufacturing conditions, then an affirmative result is reached in step S6 and the flow of control proceeds to step S7. In this step S7, the change unit 173 changes the manufacturing conditions according to the result of analysis of the solidified layer by the analysis unit 171 in step S4, and then the flow of control proceeds to step S8.”) [As previously explained, the control device 17 decides whether to change one or more of various conditions for additive manufacturing (manufacturing conditions) of the three dimensional shaped object. The manufacturing conditions read on “the build parameters of the part”.  Step S7 reads on modifying the build parameters (manufacturing conditions) of the additive manufacturing build (next layer), which is based on the assessment made in step S6, which follows step S4 and step S5.  The control device 17 modifies one or more of the manufacturing conditions (“build parameters”), based on the execution of steps S4, S5, and S6 as the parts are being built.]
Tsumuraya fails to explicitly teach, “wherein a portion of the build information includes information obtained by a sensor from a melt pool from a build of the part in progress and pertaining to attributes of the melt pool; determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool, the attributes including at least one of a melt pool width, a melt pool height, and a two dimensional (2D) melt pool shape; calculate both a melt pool depth and an overall three dimensional (3D) shape of the melt pool based on the determined attributes of the melt pool; ...wherein the information obtained by the sensor is information of a first geometry of the build of the part in progress; during the build of the part in progress, execute a simulation of the model including the modified one or more build parameters to determine results from the modified one or more build parameters; determine one or more adjustments to the one or more build parameters for the first geometry based on the information obtained by the sensor, the calculated melt pool depth and overall 3D shape of the melt pool, and the results of the simulation, wherein the one or more build parameters pertain to the attributes of the melt pool; identify one or more subsequent geometries of the plurality of geometries to be built that are similar to the first geometry based on the simulation, wherein the one or more subsequent geometries are separate from the first geometry; and adjust, in a build file, one or more build parameters of the one or more subsequent geometries based on the one or more Levin teaches:
…and wherein a portion of the build information includes information obtained by a sensor from a melt pool from a build of the part in progress and pertaining to attributes of the melt pool;… Levin: Paragraph [0085] (“…(a) receive a first input signal from a sensor, wherein the sensor generates the first input signal during formation of the 3D object (e.g., in a material bed), wherein the sensor senses a physical-attribute relating (e.g., corresponding) to the formation of the 3D object (e.g., corresponding to the formation of one or more melt pools)…”) Levin: Paragraph [0024] (“The physical-attribute may comprise a detectable energy. The detectable energy may be an irradiated energy. The transformed material portion may comprise a plurality of melt pools that correspond to the plurality of measurable energy pulses. The physical-attribute can correspond to a temperature of the plurality of melt pools, temperature adjacent to the plurality of melt pools, power of an energy source that generates the energy beam, power density of the energy beam, or any combination thereof”, which reads on “a portion of the build information includes information obtained by a sensor”.) Levin: Paragraph [0034] (“…the printing can comprise during formation of a layer, a plurality of melt pools within a layer, the first melt pool, or any combination thereof. The layer can be a portion of the 3D object.”) Levin: Paragraph [0035] (“…a first detector that is configured to detect a physical-attribute of the melt pool, which detector is operatively coupled to the platform; a second detector that is configured to detect the physical-attribute of a vicinity of the melt pool, which second detector is operatively coupled to the platform;… (ii) direct detecting the physical-attribute of the melt pool by the first detector to obtain a first physical-attribute value; …(iv) use, or direct use of, the first physical-attribute value, second physical-attribute value, or the first physical-attribute value and the to alter at least one characteristic of the energy beam during the printing.”) [During the formation of the layer, the melt pool within a layer reads on “a melt pool from a build of the part in progress”. The physical attributes of the melt pool reads on “pertaining to attributes of the melt pool”.]
…wherein the information obtained by the sensor is information of a first geometry of the build of the part in progress; Levin: Paragraph [0067] (“…a first sensor that senses one or more input signals and generates a first output signal, which signal is generated during the generation of a first portion of (e.g., a first layer as part of) the 3D object…”) Levin: Paragraph [0188] (“The control may comprise controlling a cooling rate (e.g., of the material bed, the 3D object, or a portion thereof), control the microstructure of a transformed material portion, or control the microstructure of at least a portion of the 3D object. Controlling the microstructure may comprise controlling the phase, morphology, FLS, volume, or overall shape of the transformed (e.g., and subsequently solidified) material portion. The material portion may be a melt pool.”) [The first portion reads on “a first geometry”. The volume or overall shape of the transformed material portion reads on “information of a first geometry of the build of the part in progress”.]
...
determine one or more adjustments to the one or more build parameters for the first geometry based on the information obtained by the sensor..., wherein the one or more build parameters pertain to attributes of the melt pool; Levin: Paragraph [0107] (“Transforming a portion of a material bed with an energy beam to form at least a portion of the 3D object and controlling in real time at least one characteristic of the energy beam with a controller comprising a control-model related to a requested 3D object, may be repeated after adjusting the Levin: Paragraph [0188] (“The energy beam adjustment may comprise adjusting at least one control variable pertaining to a characteristics of the energy beam (e.g. power per unit area, dwell time, cross-sectional diameter, and/or speed)… the control system may comprise a closed loop (e.g., and feed forward) control, that may override one or more (e.g., any) corrections and/or predictions by the computer model. The override may be effectuated by forcing a predefined amount of energy (e.g. power per unit area) to supply to the portion (e.g., of the material bed and/or of the 3D object).”) Levin: Paragraph [0171] (“In some embodiments, the 3D printer comprises one or more sensors. The sensor may sense, detect, and/or observe a physical-attribute during the 3D printing…The sensor measurement(s) may be used to: … adjust a computer model relating to the 3D printing, (iii) control in real-time one or more aspects of the 3D printing, or (iv) any combination thereof.”) Levin: Paragraph [0035] (“…a first detector that is configured to detect a physical-attribute of the melt pool, which detector is operatively coupled to the platform; a second detector that is configured to detect the physical-attribute of a vicinity of the melt pool, which second detector is operatively coupled to the platform;… (ii) direct detecting the physical-attribute of the melt pool by the first detector to obtain a first physical-attribute value; …(iv) use, or direct use of, the first physical-attribute value, second physical-attribute value, or the first physical-attribute value and the second physical-attribute value, to alter at least one characteristic of the energy beam during the printing.”) [The power and/or speed read on “the build parameters” and the portion of the material bed is the first portion, which reads on “a first geometry”.  Using the control loop to determine an adjustment of the at least one control variable of the energy beam reads on “determine one or more adjustments to the one or more build parameters for the first geometry”.  The physical attributes of the melt pool reads on “the one or more build parameters pertain to attributes of the melt pool”.]
identify one or more subsequent geometries of the plurality of geometries to be built that are similar to the first geometry..., Levin: Paragraph [0169] (“The first and second portions may be (e.g., substantially) identical in terms of structure, geometry, volume, and/or material composition... The first portion may comprise a top surface... The second portion may comprise a bottom surface (e.g., bottom skin surface).”) Levin: Paragraph [0225] (“The controller (e.g., software thereof) may identify portions of the desired object…”) Levin: Paragraph [0107] (“The simulation may comprise a geometry of the 3D object. The physical model, control-model, and/or computer model may be dynamically adjusted in the real time during the forming of the 3D object (e.g., during the irradiation of the energy beam).”) Levin: Paragraph [0202] (“The algorithm may consider the geometry of one or two different portion of the 3D object...The thermoplastic simulation may be used to revise the 3D printing plan, path plan, and/or path directionality. The analysis (e.g., thermoplastic simulation) may be performed before, during, and/or after a layer of hardened material is formed.”) [The second portion reads on “one or more subsequent geometries…to be built that are similar to the first geometry”. The dynamic adjustment of the plan, path plan, and/or path directionality of the geometry of the portion being formed based on the simulation reads on “based on the simulation”.]
wherein the one or more subsequent geometries are separate of the first geometry; and Levin: Paragraph [0027] (“…a detector that is configured to detect the plurality of physical-attribute pulses, which detector is operatively coupled to the platform; and at least one controller operatively coupled to the platform, energy source, and detector and is programmed to: (i) direct the energy beam to transform the pre-transformed material into a transformed material as a first Levin: Paragraph [0040] (“In another aspect, a method for generating a 3D object comprises: generating in a material bed at least a first portion of a 3D object…”) Levin: Paragraph [0041] (“The method may further comprise altering the manner of generating at least a second portion of the 3D object using the detecting of the at least a portion of the physical marker. The detecting can be during the generating (e.g., printing)…The detection of the deviation can be during the generating (e.g., in real time).”) Levin: Paragraph [0073] (“The second layer can be different from the first layer. The second layer can be subsequent to the first layer,” which reads on “separate”.) [The altering of the characteristic of energy beam when printing or in real-time of the second portion (with a geometry) based on the evaluation of the first portion (with a geometry) indicates that the second portion is separate from the first portion.  Thus, the geometry of the second portion is “separate of the geometry” of the first portion.]
adjust, in a build file, one or more build parameters of the one or more subsequent geometries based on the one or more adjustments, Levin: Paragraph [0039] (“…program instructions are stored, which instructions, when read by a computer, cause the computer to perform operations comprising: … use the first physical-attribute value, second physical-attribute value, or the first physical-attribute value and the second physical-attribute value, to alter a printing instruction of the 3D object. Alter a printing instruction can comprise alter at least one characteristic of the energy beam. Alter may be during the printing (e.g., during formation of the melt pool). Alter can comprise altering a computer model of the printing. Alter can comprise alter at least one parameter in the computer model.”) Levin: Paragraph [0090] Levin: Paragraph [0107] (“The physical model, control-model, and/or computer model may be dynamically adjusted in the real time during the forming of the 3D object (e.g., during the irradiation of the energy beam).”) Levin: Paragraph [0270] (“The corrective deviation from the intended 3D structure may be termed herein as “geometric correction.” … The corrective deformation may enable a formation of a (e.g., substantially) non-deformed 3D object. The manner of printing one or more subsequent layers to the correctively deformed layers may take into account the (e.g., in situ and/or real time) measurements from the one or more sensors.”) Levin: Paragraph [0225] (“The controller may control one or more 3D printing parameters. The controller may save and/or load files.”) Levin: Paragraph [0287] (“…the controller may direct adjustment (e.g., alteration) of one or more characteristics of the transformation (e.g., fusion) operation.”) [The dynamic alteration or adjustment of the computer model, which includes at least one parameter such as at least one characteristic of the laser beam, during printing of the 3D object that is stored, reads on “adjust, in a build file, one or more build parameters”.  In addition, one of the files in the controller used during the forming of the subsequent layers of the 3D object also reads on “build file”. Paragraph [0039] and Paragraph [0188] of Levin cited above describe adjusting characteristic of the energy beam, power and/or speed of the portions of the 3D model, for subsequent layers, which reads on “adjust…one or more build parameters of the one or more subsequent geometries based on the one or more adjustments”.] 
wherein the one or more additive manufacturing machines will use the adjusted build file for the build of the part in progress. Levin: Paragraph [0046] (“The at least one [Real time reads on “in progress”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya and Levin before them, to include a sensor to provide information from a melt pool from a build of the part or layer in progress and identify and adjust the build parameter of the geometry of the object being built, where the geometries to be built are similar and separate from the first geometry because both references are in the same field of endeavor and both are directed to controlling the way an object is formed during 3D printing.
The combination would allow the incorporation of the sensor of Levin into the three-dimensional manufacturing to further control deformation of a 3D object. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to control the formation of the 3D object using feed forward control, feed back control, or any combination thereof. Levin Paragraph [0006]  Furthermore, a person of ordinary skill in the relevant art would be motivated to combine both references so that the controller or system of Tsumuraya is able to monitor and control the health, operation, and connections of the object being built and make adjustments to enable correction of any deviations or errors. Levin Paragraph [0225]
Tsumuraya and Levin do not expressly teach “determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool, the attributes including at least one Ng discloses an additive manufacturing apparatus including a dispenser to dispense layers of feed material on the platform, and a fusing system including an energy source to generate an energy beam having an adjustable intensity profile, an actuator to cause the energy beam to traverse across an outermost layer of feed material, and a controller coupled to the actuator and the energy source. Ng teaches:
...determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool, the attributes including at least one of a melt pool width, a melt pool height, and a two dimensional (2D) melt pool shape; Ng: Paragraph [0059] (“The sensing system 128 is operably connected to the controller 124. In this regard, the controller 124 can implement a closed-loop feedback process in which signals from sensors of the sensing system 128 serve as inputs into determining the control signals to be delivered to the actuators 122 to operate the actuators 122. The sensing system 128 includes, for instance, an optical sensor to measure one or more melt pool parameters. The melt pool parameters include one or more of a temperature, a temperature profile, a shape of the melt pool, a size of the melt pool, a width of the melt pool, a length of the melt pool, a propagation velocity of the melt pool, a depth of the melt pool, a depth profile of the melt pool, and other parameters of the melt pool that may be desirable to control to improve resolution, accuracy, precision, or accuracy of the additive [The controller receiving melt pool parameters including width of the melt pool and depth of the melt pool to determine the control signals read on “determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool, the attributes including at least one of a melt pool width, a melt pool height”.]
calculate both a melt pool depth and an overall three dimensional (3D) shape of the melt pool based on the determined attributes of the melt pool;... Ng: Paragraph [0059] (“The melt pool parameters include one or more of a temperature, a temperature profile, a shape of the melt pool, a size of the melt pool, a width of the melt pool, a length of the melt pool, a propagation velocity of the melt pool, a depth of the melt pool, a depth profile of the melt pool, and other parameters of the melt pool that may be desirable to control to improve resolution, accuracy, precision, or accuracy of the additive manufacturing process.”) Ng: Paragraph [0066] (“In some implementations, based on the CAD-compatible file, the controller 124 determines a desired value for a parameter to use with the feedback control process of the actuators 122 described herein. For example, given a geometry of the object to be formed, the controller 124 may determine a desired length, a desired width, a desired depth, or other parameter of the melt pool.”) [The length, width, depth, or other parameters of the melt pool read on “the attributes of the melt pool”.  The determined length, width, and depth of the melt pool reads on “calculate both a melt pool depth and an overall three dimensional (3D) shape of the melt pool”.]
determine one or more adjustments to the one or more build parameters for the first geometry based on the information obtained by the sensor, the calculated melt pool depth and overall 3D shape of the melt pool,... wherein the one or more build parameters pertain to the attributes of the melt pool; Ng: Paragraph [0059] (“In this regard, the controller 124 can implement a closed-loop feedback process in which signals from sensors of the sensing system Ng: Paragraph [0060] (“...the controller 124 receives sensor signals from the sensing system 128 indicative of the depth or the depth profile of the melt pool 510. The controller 124 uses these sensor signals to implement a closed-loop feedback control process to maintain an error between the measured depth profile of the melt pool 510 and the desired depth profile of the melt pool 510 below a predefined threshold.”) Ng: Paragraph [0081] (“In this case, the velocity of the energy beam 402 can be selected so as to adjust the total depth of the melt pool, e.g., the number of layers of powder through which the melt pool extends.”) [The determining of control signals to be delivered to the actuators or the selected velocity of the energy beam based on the melt pool parameters reads on “determine one or more adjustments to the one or more build parameters” to adjust the total depth of the melt pool reads on “the calculated melt pool depth”. The maintaining of the relative error below a threshold through operation of the actuators using the control signal that is based on the length, width, and height of the melt pool reads on “determine one or more adjustments to the one or more build parameters...based on...the overall 3D shape of the melt pool”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya, Levin, and Ng before them, to determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool, the attributes including at least one of a melt pool width, a melt pool 
The combination would allow analysis of the melt pool depth for one or more sub-layers to adjust the intensity profile of the energy beam and thereby achieve a desired intensity profile while avoiding energy loss, thus providing superior energy efficiency. Ng Paragraph [0030] Furthermore, because an appropriate amount of energy (in some cases more energy) is transferred to the feed material, the feed material may be fused more quickly and/or efficiently, thereby potentially increasing a fabrication speed for an object or a throughput of objects formed by the fusing system and/or improve quality of the objects. Ng Paragraph [0030]
Tsumuraya, Levin, and Ng do not expressly teach that during the build of the part in progress, execute a simulation of the model including the modified one or more build parameters to determine results from the modified one or more build parameters. However, Hall discloses an additive manufacturing system in which build information, including melt pool size characteristics, is monitored. Hall teaches:
during the build of the part in progress, execute a simulation of the model including the modified one or more build parameters to determine results from the modified one or more build parameters; Hall: Paragraph [0069] (“In this context, the invention may be used to develop an empirically-derived or physical acoustic waveform simulation model that provides a synthetic acoustic environment during builds.”) Hall: Paragraph [0097] (“As now discussed, this basic spectral processing to estimate or track laser interactions in time is supplemented by an appropriate acoustic signal feature vector that is also extracted by the invention from the raw measured melting response ... This feature vector contains all signal descriptors used to recognize or classify melting response waveforms so as they can be suitably related to the condition of the melt pool--so that the invention can be used for high resolution closed-loop system control of the melting process. Prominent within the feature vector are descriptors that characterize amplitude distribution and envelope shape. However, it is further noted that the signal feature vector may actually include descriptors extracted directly from the spectral processing (e.g. time stamped spectral peaks or relative measures between peaks). Any variation in the input laser parameters (e.g. Exposure time or Point distance) can change the dwell time at each heating point and consequently affect the amount of heating energy absorbed at each location across the powder bed (E=P*t).”) Hall: Paragraph [0098] (“In addition to recognition of time-varying deterministic laser parameters during a steady optimal melting condition build, the invention will detect and automatically assess the randomly occurring by-products of laser induced metallic powder melting that can provide strong cause-effect evidence to sub-optimal melting conditions. It is emphasized that the invention can reveal significant departures from an optimal melting condition and can do so almost immediately. As such, critical information feedback can be provided so that the input laser parameters controlling the incident dynamic heating source can be adjusted in real-time in order to maintain a steady melting state. Such a closed-loop system is a primary use of the invention.”) [During melting condition build reads on “during the build of the part in progress”.  The adjusted input laser parameters reads on “modified one or more build parameters”. The variation of the input laser parameters reads on “results from the modified one or more build parameters”. The physical acoustic waveform generated reads on “execute a simulation of the model” and the critical information feedback reads on “to determine results from the modified one or more build parameters”.]
and the results of the simulation, wherein the one or more build parameters pertain to the attributes of the melt pool; Hall: Paragraphs [0097] and [0098] [The critical information feedback to control the heating source reads on “based on ...the results of the simulation”.  The signal descriptors used to recognize or classify melting response waveforms so as they can be suitably related to the condition of the melt pool and the recognition of the time-varying deterministic laser parameters reads on “wherein the one or more build parameters pertain to the attributes of the melt pool”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya, Levin, Ng, and Hall before them, to include during the build of the part in progress, an execution of a simulation of the model including the modified one or more build parameters to determine results from the modified one or more build parameters and determine the adjustments based on the results of the simulation because the references are directed to the same field of endeavor and they are focused on improving on accuracy of additive manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to control the formation of the 3D object using critical information feedback so that the input laser parameters controlling the incident dynamic heating source can be adjusted in real-time in order to maintain a steady melting state and improve build performance by ensuring that a steady melting state is maintained. Hall Paragraph [0098]  
Regarding dependent claim 4, Tsumuraya teaches:
The device of claim 1, wherein the non-pre-existing data is data that is measured during the additive manufacturing build of the part by the one or more additive manufacturing machines. Tsumuraya: Paragraph [0126] (“As explained in connection with the first embodiment and the above variant embodiments, the inspecting unit 16 of the manufacturing apparatus 1 performs measurement processing in which the shape of the structure manufactured by the additive manufacturing unit 10 is measured. The inspecting unit 16 of the manufacturing apparatus 1 outputs information specifying coordinates of the structure (hereinafter termed “shape information”), which are the result of measurement of the structure, to the control system 630.”) [The measurement processing of the shape of the structure being build reads on the non-pre-existing data (the outline shape data, the surface shape data, and the internal data outputted from the inspecting unit 16) being obtained as “data that is measured during the additive manufacturing build of the part”.]
Regarding dependent claim 6, Tsumuraya teaches:
The device of claim 1, wherein the pre-existing data is data that is measured during the additive manufacturing build of the part by the one or more additive manufacturing machines. Tsumuraya: Paragraph [0121] (“...the thickness from the vertically moving stage 13 to the upper surface of the solidified layer that has been manufactured may be measured with a three dimensional shape measurement device 161, and the analysis unit 171 may calculate the amount of error by comparing this measured thickness with the height shown in the design information.”) [The design information is pre-existing data that is “measured during the additive manufacturing build of the part”.]
Regarding dependent claim 10, Tsumuraya teaches:
The device of claim 1, further comprising a communication component for communicating the modified one or more of the build parameters of the part, at least a portion of the additive manufacturing build, or a combination thereof, to the one or more additive manufacturing machines. Tsumuraya: Paragraph [0113] (“…(12) When it has been determined by the decision unit 172 that correction is possible, the additive manufacturing unit 10 forms a new material layer after having performed correction processing…”) FIG. 2: The decision unit 172 in the control device 17 includes a communication link with the additive manufacturing unit 10. [The communication link reads on the communication component.]
Regarding independent claim 11, this claim recites a method that are implementing the functions of independent claim 1 with substantially the same limitations.  Therefore, the rejections applied to independent claim 1 above also apply to independent claim 11.
Regarding claim 14, this claim recites a method that are implementing the functions of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above also apply to claim 14.
Regarding claim 16, this claim recites a method that are implementing the functions of claim 6 with substantially the same limitations.  Therefore, the rejections applied to claim 6 above also apply to claim 16.
Regarding claim 20, this claim recites a method that are implementing the functions of claim 10 with substantially the same limitations.  Therefore, the rejections applied to claim 10 above also apply to claim 20.
Regarding dependent claim 23, Tsumuraya teaches:
The device of claim 1, wherein the device is further configured to: 
store a build file of the part Tsumuraya: Paragraph [0073] (“It should be understood that it would also be acceptable for the results of the inspects by the inspecting unit 16 that are performed upon the solidified layers during the additive manufacturing of the manufactured object all to be stored in the storage unit 180, and for the analysis unit 171 to perform analysis of the three dimensional shaped object after manufacture thereof has been completed.”) Tsumuraya: Paragraph [0125] (“The design device 610 is a device that is employed by a user for creation of design information related to the shape of the structural element, and performs design processing by creating and storing such design information.”) [The storing of the design information reads on “store a build file of the part”.]
Tsumuraya does not explicitly teach “including a plurality of geometries that each include one or more values of a first build parameter; receive sensor information of a complete build of the part by one or more of the additive manufacturing machines using the build file; compare the sensor information for each geometry of the pluralities of geometries to corresponding one or more values of the first build parameter to determine one or more differences; determine one or more values of a second build parameter for each of the geometries of the plurality of geometries based on the one or more differences; and generate an updated build file for the part including the one or more values for the second build parameter.”  However, Levin teaches:
including a plurality of geometries that each include one or more values of a first build parameter; Levin: Paragraph [0186] (“Examples of characteristics of forming 3D objects include temperature and/or metrological attribute(s) (e.g., information) of a melt pool. The metrological attribute(s) (e.g., information) of the melt pool may comprise its FLS. Examples of characteristics of forming 3D objects include metrological attribute(s) (e.g., information) of the geometry attribute(s) (e.g., information. E.g. height) of the forming 3D object.”) Levin: Paragraph [0187] (“The computer model may use (e.g., in real-time) geometric information associated with the requested and/or forming 3D object (e.g. melt pool geometry).”) [Melt pool geometries including temperature and/or metrological attributes of the melt pool read on “a plurality of geometries that each include one or more values of a first build parameter”.]
receive sensor information of a complete build of the part by one or more of the additive manufacturing machines using the build file; Levin: Paragraph [0187] (“Real time may be…formation of a portion of a 3D object…The at least one computer model may receive sensed parameter(s) value(s) from one or more sensors. The sensed parameter(s) value(s) may comprise temperature sensed within and/or in the vicinity of one or more melt pools.”) [The portion of the 3D object reads on “a complete build of the part”.]
compare the sensor information for each geometry of the pluralities of geometries to corresponding one or more values of the first build parameter to determine one or more differences; Levin: Paragraph [0187] (“Real time may be, for example, during the formation of a layer of transformed material, during the formation of a layer of hardened material…The computer model may compare a sensed value (e.g., by the one or more sensors) to an estimated value of the target parameter…The sensed parameter(s) value(s) may comprise temperature sensed within and/or in the vicinity of one or more melt pools…The computer model may (e.g., further) calculate an error term (e.g., 2426) and readjust the at least one computer model to achieve convergence (e.g., of a desired or requested 3D model with the printed 3D object)…”) [The value(s) of the sensed parameters for each layer being formed reads on “the sensor information for each geometry”.]  Levin: Paragraph [0185] (“The target parameter may [The target parameter to maintain characteristics of the melt pool reads on “one or more values of the first build parameter”.]
determine one or more values of a second build parameter for each of the geometries of the plurality of geometries based on the one or more differences; and Levin: Paragraph [0187] and Paragraph [0188] (“The computer model …adjusting one or more target parameters to achieve convergence (e.g., of a desired or requested 3D model with the printed 3D object…”) [The adjusted one or more target parameters based on the error term detected between sensed and estimated target parameters for each layer read on “determine one or more values of a second build parameter for each of the geometries….based on the one or more differences.”]
generate an updated build file for the part including the one or more values for the second build parameter.  Levin: Paragraph [0101] (“The control-model can comprise a software (e.g., a non-transitory computer-readable medium in which program instructions are stored)…”) Levin: Paragraph [0187] (“The computer model may (e.g., further) calculate an error term (e.g., 2426) and readjust the at least one computer model to achieve convergence (e.g., of a desired or requested 3D model with the printed 3D object)…”) [The readjusted computer model reads on “generate an updated build file for the part”.]
Tsumuraya and Levin, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.
Regarding dependent claim 24, Tsumuraya does not explicitly teach, “wherein the first build parameter includes a desired melt pool size and/or a desired melt pool temperature and the second build parameter includes a laser power and/or a laser scanning speed of a laser of the one or more additive manufacturing machines.”  However, Levin teaches:
The device of claim 23, wherein the first build parameter includes a desired melt pool size and/or a desired melt pool temperature and the second build parameter includes a laser power and/or a laser scanning speed of a laser of the one or more additive manufacturing machines. Levin: Paragraphs [0186] and [0187] [Melt pool geometries including temperature and/or metrological attributes of the melt pool read on “the first build parameter includes a desired melt pool size and/or a desired melt pool temperature”.] Levin: Paragraph [0174] (“Alter a parameter value prescribed by the 3D printing instruction may comprise observing a systematic deviation from one or more printing parameters (e.g., power of the energy source and/or power density of the energy beam, that is required to reach a certain temperature threshold)... During the 3D printing, a sensor indicates that the threshold temperature is reached with a second power value that is (e.g., systematically) lower by a percentage from the first prescribed power.” [The second power value for the 3D printing reads on “a laser power …of a laser”.) 
The motivation to combine Tsumuraya and Levin, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.
Regarding dependent claim 25, Tsumuraya teaches:
The device of claim 1, wherein the device is farther configured to: 
store a build file for building the part store a build file of the part Tsumuraya: Paragraph [0073] (“It should be understood that it would also be acceptable for the results of the inspects by the inspecting unit 16 that are performed upon the solidified layers during the additive manufacturing of the manufactured object all to be stored in the storage unit 180, and for the analysis unit 171 to perform analysis of the three dimensional shaped object after manufacture thereof has been completed.”) Tsumuraya: Paragraph [0125] (“The design device 610 is a device that is employed by a user for creation of design information related to the shape of the structural element, and performs design processing by creating and storing such design information.”) [The storing of the design information including all of the layers of the part to be built of the object read on “store a build file of the part”.] including the one or more build parameters; Tsumuraya: Paragraph [0098] [The manufacturing conditions read on “the one or more build parameters” of the part.]  
receive a plurality of build information that each include sensor information of a complete build of the part by the one or more additive manufacturing machines using the build file; Tsumuraya: Paragraph [0065] (The control device 17 receives data including outline shape data, surface shape data related to the surface shape of the solidified layer, and internal data related to the internal state of the solidified layer.) [The received outline shape data, the surface shape data, and the internal data read on “receive a plurality of build information” pertaining to the object or part to be build, which read on “of a complete build of the part”.]  Tsumuraya: Paragraphs [0051], [0065], and [0070] [A solidified layer that is manufactured by the laser beam irradiation processing is inspected by the inspecting unit 16, which includes a sensor to sense information in the x, y, and z direction of the layers build. The outline shape data, the design information, and the surface shape data from the inspecting unit 16 described in paragraphs [0070], [0071], and [0089] of Tsumuraya read on “the plurality of sensor information”. Using the design information described in paragraph [0125] of Tsumuraya reads on “using the build file”.] 
compare the plurality of sensor information to the one or more build parameters to determine one or more differences; Tsumuraya: Paragraph [0070] (“An analysis unit 171 compares the outline shape data outputted from an inspecting unit 16 with the design information …And the analysis unit 171 calculates the error of the outline of the solidified layer indicated by the outline shape data with respect to the surrounding line L1 in the layer data information indicated by the design information.”) Tsumuraya: Paragraph [0075] (The analysis unit 171 compares the surface shape data outputted from the inspecting unit 16 with design information.) Tsumuraya: Paragraph [0089] (The analysis unit 171 compares the internal data outputted from the inspecting unit 16 with the design information.) [The calculated error reads on “to determine one or more differences”.]
determine one or more adjustments to the one or more build parameters based on the one or more differences; and Tsumuraya: Paragraph [0066] (“… if the result of the analysis is that an error or a defect of a level that is capable of being corrected is present in the solidified layer, then a decision is reached by the decision unit 172 to perform forming and manufacturing of the next layer after having performed correction processing upon this solidified layer…the manufacturing apparatus 1 performs the inspecting process and the decision process for a second time upon the solidified layer upon which the correction process has been performed… the manufacturing apparatus 1 then either performs forming and manufacturing of the next layer, or performs correction processing for a second time.”) [The decision to perform correction reads on “determine one or more adjustments to the one or more build parameters”.]
generate an updated build file for the part based on the one or more adjustments. Tsumuraya: Paragraph [0059] (“…on the basis of the results of this analysis by the analysis unit 171, the decision unit 172 makes a decision as to whether to continue with forming the next material layer, or to perform correction of the solidified layer, or to change one or more of various conditions for additive manufacturing … if, on the basis of the results of analysis by the analysis unit 171, it has been decided by the decision unit 172 that the manufacturing conditions should be changed, then the change unit 173 changes the manufacturing conditions, and outputs signals to the various units corresponding to the changed details. The results of inspecting by the inspecting unit 16 and the results of analysis by the analysis unit 171 are … stored in a storage unit 180 that is provided to the control device 17.”)
Regarding dependent claim 27, Tsumuraya fails to explicitly teach that the method further comprises “determining, from the information obtained by the sensor from the melt pool, attributes of the melt pool;6 of 11U S. Application 15/638,966 Attomey Docket 320738-1calculating at least one unseen attribute of the melt pool; and determining an adjusted build parameter based on the at least one unseen attribute, the attributes of the melt pool, and the one or more build parameters”.  However, Levin teaches:
The method of claim 11, further comprising: determining, from the information obtained by the sensor from the melt pool, attributes of the melt pool;6 of 11U S. Application 15/638,966 Attomey Docket 320738-1Levin: Paragraph [0085] (“…the sensor senses a physical-attribute relating (e.g., corresponding) to the formation of the 3D object (e.g., corresponding to the formation of one or more melt pools)…”) Levin: Paragraph [0024] (“The transformed material portion may comprise a plurality of melt pools that correspond to the plurality of measurable energy pulses. The physical-attribute can correspond to a temperature of the plurality of melt pools, temperature adjacent to the plurality of melt pools... The method may further comprise measuring an intensity and/or wavelength of a radiation. The method may further comprise correlating the intensity and/or wavelength of the radiation to a temperature. The radiation may be from the melt pool, or from an area adjacent to the melt pool.”) Levin: Paragraph [0151] (“FIGS. 32A-32D show various schematic representations of measured physical-attribute profiles as a function of time.”) Levin: Paragraph [0035] (“…a first detector that is configured to detect a physical-attribute of the melt pool, which detector is operatively coupled to the platform; a second detector that is configured to detect the physical-attribute of a vicinity of the melt pool, which second detector is operatively coupled to the platform;… (ii) direct detecting the physical-attribute of the melt pool by the first detector to obtain a first physical-attribute value; …(iv) use, or direct use of, the first physical-attribute value, second physical-attribute value, or the first physical-attribute value and the second physical-attribute value, to alter at least one characteristic of the energy beam during the printing.”) [The sensing of the physical-attribute profiles relating to the melt pools read on “determine…attributes of the melt pool”.  The temperature or radiation from the melt pool reads on “information obtained by the sensor from the melt pool”.]
calculating at least one unseen attribute of the melt pool; and Levin: Paragraph [0188] (“The computer model may estimate a target variable (e.g., 2472). The target variable may be of a physical-attribute that may or may not be (e.g., directly) detectable...For example, a physical location may be inside the 3D object at a depth that may be not be directly measured by the one or more sensors.”) [The estimated target variable not being detectable or measurable reads on “calculate at least one unseen attribute”.]
determining an adjusted build parameter based on the at least one unseen attribute, the attributes of the melt pool, and the one or more build parameters. Levin: Paragraph [0188] (“An estimated value of the target variable may be (e.g., further) compared to a critical value of the target variable. At times, the target value exceeds the critical value, and the computer model may provide feedback to the controller to attenuate (e.g., turn off, or reduce the intensity of) the energy beam (e.g., for a specific amount of time). The computer model may set up a feedback control loop (e.g., 2430), for example, by providing feedforward information. The feedback control loop may be for the purpose of adjusting one or more target parameters to achieve convergence (e.g., of a desired or requested 3D model with the printed 3D object).”) [The adjusted feedback information based on the target variable reads on “determine an adjusted build parameter based on the at least one unseen attribute”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya and Levin before them, to include determine, from the information obtained by the sensor from the melt pool, attributes of the melt pool; calculate at least one unseen attribute of the melt pool; and determine an adjusted build parameter based on the at least one unseen attribute, the attributes of the melt pool, and the one or more build parameters.
The combination would allow the incorporation of the sensor of Levin into the three-dimensional manufacturing to further control deformation of a 3D object. One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to control the formation of the 3D object using feed forward control, feed back control, or any combination thereof. Levin Paragraph [0006]  Furthermore, a person of ordinary skill in the relevant art would be motivated to combine both references so that the controller or system of Tsumuraya is able to monitor and control the health, operation, and connections of the object being built and make adjustments to enable correction of any deviations or errors. Levin Paragraph [0225]
Claims 28-30 disclose a method that is implemented by the device of claims 23-25, respectively, with substantially the same limitations.  Therefore, the rejections applied to claims 23-25 above also apply to claims 28-30.
Regarding claim 33, Tsumuraya does not explicitly teach, “executing the one or more subsequent geometries of the plurality of geometries using the modified one or more build parameters to confirm the modified one or more build parameters.”  However, , Levin teaches:
The device of Claim 1, wherein the simulation including 
executing the one or more subsequent geometries of the plurality of geometries using the modified one or more build parameters to confirm the modified one or more build parameters. Levin: Paragraph [0107] (“The simulation may comprise a material property of the 3D object. The simulation may comprise a geometry of the 3D object. The physical model, control-model, and/or computer model may be dynamically adjusted in the real time during the forming of the 3D object (e.g., during the irradiation of the energy beam).”) Levin: Paragraph [0405] (“In some examples, the 3D printing instructions may exclude the 3D model (e.g., and include a modification thereof, e.g., a geometric modification). The 3D printing instructions may be based on the 3D model. The 3D printing instructions may take the 3D model into account. The 3D printing instructions may be alternatively or additionally based on simulations (e.g., thermos-mechanical simulations). The 3D printing instructions may use the 3D model. The 3D printing instructions may comprise using an algorithm (e.g., embedded in a software) that takes into account the 3D model, simulations, historical data, sensor input, or any combination thereof. [The dynamic adjustment of the printing instructions (which includes printing data) based on the simulation performed as the 3D object is being printed reads on “to confirm the modified one or more build parameters”.]
The motivation to combine Tsumuraya and Levin, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication No. 2018/0071987 A1 to Tsumuraya et al. ("Tsumuraya"), in view of US Patent Publication No. 2017/0239720 to Levin et al. (“Levin”), in view of US Patent Publication No. 2018/0029127 A1 to Ng et al. (“Ng”), in view of US Patent Publication No. 2018/0154484 A1 to Hall (“Hall”), and further in view of US Patent Publication No. 2019/0031911 A1 to Rolland et al. (“Rolland”).
Regarding claim 31, Tsumuraya, Levin, Ng, and Hall do not expressly teach that the first geometry is an overhanging and downward facing surface.  However, Rolland is directed to producing three-dimensional objects from materials having multiple mechanisms of hardening.  Rolland teaches:
The device of Claim 1, wherein the first geometry is an overhanging and downward facing surface. Rolland: Paragraph [0336] (“In some embodiments, the 3D formed objects may have irregular shapes with overhangs, bridging elements or asymmetries or may otherwise have an offset center of gravity in the direction being formed.”) Rolland: Paragraph [0330] (“In some embodiments, the product or article made has at least one overhanging feature (or “overhang”), such as a bridging element between two supporting bodies, or a cantilevered element projecting [The substantially vertical support body reads on “downward facing surface”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya, Levin, Ng, Hall, and Rolland before them, to recognize irregular shapes, such as overhanging or downward, of a geometry of an object being made.
The combination would allow the incorporation of the shape of the first geometry of Tsumuraya to have an overhanging surface would recognize that some 3D objects being formed could have irregular shapes and reduce the number of support structures. Rolland Paragraph [0331]
Regarding claim 32, Tsumuraya, Levin, Ng, and Hall do not expressly teach that the first geometry is an arch.  However, Rolland is directed to producing three-dimensional objects from materials having multiple mechanisms of hardening.  Rolland teaches:
The device of Claim 1, wherein the first geometry is an arch. Rolland: Paragraph [0336] (“For example, the 3D formed object may be a shoe sole or insert that generally follows the contour of a foot... In other examples, the shoe sole or insert may be flat on one side and be contoured to receive the arch of a foot on the other side and, as a result, will not have reflectional symmetry from bottom to top either.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tsumuraya, Levin, Ng, Hall, and Rolland before them, to recognize a geometry of an object being made to be an arch.
Tsumuraya to be an arch based on the 3D object being formed, which could have irregular shapes thus reducing the number of support structures. Rolland Paragraphs [0331] and [0336]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2017/0239891 to Buller et al. is directed to generating a 3D object with a controlled degree of deformation. The controlled degree may comprise controlling the amount and/or direction of deformation. The controlled degree may comprise controlling the type of deformation. The deformation may comprise a curvature. The curvature may be a curvature of at least a portion of a layer within the 3D object.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117